Citation Nr: 9906577	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim of service connection for PTSD.  (The Board 
notes that service connection was also denied for psychiatric 
disability other than PTSD; however, the veteran's April 1994 
notice of disagreement limited his appeal to the PTSD 
denial.)  

In August 1996, the Board remanded the veteran's appeal for 
further evidentiary development.  The case was again received 
at the Board from the RO in January 1999.


REMAND

When this case was remanded in 1996, the Board asked for more 
specific detail regarding the alleged stressors so that a 
search could be made for any corroborative information.  See 
38 C.F.R. § 3.304(f) (1998) (among other things, a grant of 
service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred).  Although the veteran thereafter indicated that he 
could no longer remember any details, previously submitted 
statements and testimony refer to several specific events 
that were allegedly stressful.  Particularly, the veteran 
alleged that he underwent stressful counterinsurgency 
training while stationed in the Philippines.  Thereafter, he 
was assigned to the USS Ranger, USS Oriskany and/or USS Coral 
Sea.  He reported that, while serving in the waters off the 
Republic of Vietnam, he made numerous helicopter trips which 
were subject to enemy fire.  Additionally, he landed in areas 
vulnerable to ground fire.  The veteran also alleged that he 
was airlifted by helicopter, along with Navy Seal teams, into 
over 100 Vietnamese coastal villages over a ten-month period 
starting in 1968 for the purpose of interrogating village 
residents.  The veteran reported that his interrogation 
reports were used to target unfriendly villagers for 
termination.  Additionally, on one such visit, he shot three 
armed men at very close range, at an undisclosed location in 
the Vietnam countryside.  On other occasions, the veteran 
reported that villagers were shot and killed even while he 
was interrogating them.  Furthermore, the veteran claimed 
that, when he was no longer able to honestly pass on his 
interrogation findings because of his own fear that innocent 
villagers would be killed, he was transferred out of Vietnam 
and finished his tour at the National Security Agency.  See, 
for example, VA treatment records dated in May 1993, December 
1993, January 1994, May 1994, January 1996, March 1996, and 
May 1996; personal hearing testimony from January 1996; an 
undated psychiatric evaluation from Kenneth Jaffe, M.D., of 
the Baystate Medical Center; a February 1993 psychiatric 
evaluation from Shanti Shapiro, ACSW; a November 1994 
statement from the veteran's wife; an undated psychiatric 
evaluation from Meredith S. McCarran, Ph.D.; and VA 
examination reports dated in October 1993 and August 1998.

In an attempt to corroborate these alleged events, the RO 
forwarded a request for research to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  However, 
from a review of this request and the USASCRUR's subsequent 
response, it appears that not all pertinent information was 
forwarded by the RO.  Specifically, no mention was made of 
the stressful counterinsurgency training that the veteran 
claimed to have experienced while in the Philippines.  
Additionally, NAVPERS 601-12 (Transfers and Receipts) and 
NAVPERS 601-13 (Administrative Remarks), which were then 
available to the RO, and which USASCRUR indicated were 
essential to a detailed search, were not provided to 
USASCRUR.  

It should also be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 27 (1997).  For 
instance, if it is determined that counterinsurgency training 
that would have resulted in stressful events sufficient to 
produce PTSD was part of the veteran's training, or if it is 
determined that interrogation activity like that described by 
the veteran indeed occurred, this sort of information may 
suffice as corroboration.  Accordingly, the Board finds that 
the claim must be remanded to the RO in order to further 
investigate the foregoing stressors.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Stegall v. West, 11 Vet.App. 268 
(1998)

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.

2.  The RO should provide USASCRUR with 
as much detail as possible in order to 
obtain corroboration of the alleged 
stressors.  This should include copies of 
the veteran's Transfers and Receipts, and 
Administrative Remarks records.  
Moreover, the RO should also attempt to 
locate any ship logs or history for 
vessels on which the veteran served.  
Additionally, the RO should obtain from 
the service department, documentation as 
to the veteran's various duties over 
time.  The RO should also obtain copies 
of the veteran's training records, if 
extant, particularly any documented 
counterinsurgency training and a 
description of experiences typically 
associated with such training.  Any 
additional development suggested by the 
evidence obtained, or lack thereof, 
should be undertaken.  All information 
obtained should be incorporated in the 
claims file.  All actions taken by the RO 
to obtain the foregoing information 
should be documented.

3.  If any corroborative material is 
obtained which suggests the occurrence of 
stressful experiences beyond those 
previously relied upon by examiners to 
diagnose PTSD, another examination should 
be conducted to determine the sufficiency 
of any corroborated stressor to produce 
the veteran's PTSD.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If the action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


